IN THE UN!TED sTATFs BANKRUPTCY coURT

FoR THE withoth DtsTthT oF FLoRIoA calf/iga ,,<,» 806 ,m
h ~"3 Dig; '¢"’I"` .
JACKsoNvILLE t)lesIoN m UFFLGW »
BoBBY LEE JoNEs and cAsE No.= 3;19-BK.00764.JAF
MELtssA ANN BRANCH cHAP'rER 7

Debtors.

"

DEBTOR'S OB,IECTION TO MOTION FOR
RELI`EF FROM AUTOMATIC STAY

l. Debtor Bobby Lee J ones objects to the motion for relief from automatic stay filed by

Santander Consumer USA (Movant) and requests a hearing based on the following

2. Debtor has adequate insurance on the vehicle (a 2013 Dodge Charger) and has previously

provided proof of insurance to the Movant. (See attached proof of insurance).

3. Debtor is currently in the process of trying to redeem the vehicle by paying Movant the

replacement value of the vehicle

4. The replacement value of the vehicle considering the age and condition of the vehicle is

$8,310, not $12,850 as claimed by Movant, because the vehicle has approximately $191,000 miles. (See

attached correct NADA valuation.)

 

wHEREFoR& mm respectfully requests a beating on the motion and mar the union be

denied.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

DATED; é‘:`l 'é g "/ j Respectfully submitted,

 

12834 Ashbrook Circle East
Jacksonville, FL 32225

Tel: (904) 465-7577
jonesbranch@comcast.net

 

CERT!FICATE or sEthcE
I hereby certify that I have mailed a true and correct copy of the foregoing document on
all parties listed below by first-class U.S. Mail, postage prepaid, or electronic noticing pursuant

el
to this court‘s local rules on this Mfi_‘ day of April, 2019.

Gregory K. Crews

Chapter 7 Trustee

8584 Arlington Expressway
lacksonville, FL 32211
(served electronically)

Chad D. Heckman, Esq.
Heckman Law Group, PL
P.O. Box 12492
Tallahassee, F'L 32317

 

Bobby Lee dues Debtor

 

'1¢\4') h¢~A,-¢ /`L»~»~»» ¢‘»»I~» Ah OC \l¢ h~l~¢.»~ \h~ln~,. 9 O».~».n \lAnA¢--:L¢|_a

li'.\Mh-dh

NADAguides Value Report 4/3/'2019

 

2013 Dodge Charger

Sedan 40 SE V6 "
Values
Rough Average Clean Clean
Trade-|n Trade-in Trade-ln Retail
Base Price $7,1‘25 $8,400 $9,475 $12,100
Mileage (191,000) -$3,790 -$3,790 -$3,790 -$3,790
Total Base Price $3,335 $4,610 $5,685 $8,310
Options (gh_ange) .
Price + Options $3,335 $4,610 $5,685 $8,310

Rough Ti'ade~|n - Rough Trade-in values reflect a vehicle in rough condition Meaning a vehicle with significant mechanical defects requiring repairs in
order to restore reasonable running condition Paint1 body and wheel surfaces have considerable damage to their finlsh, which may include dull or
faded (oxidized) paint, small to medium size dents, frame damage, rust or obvious signs of previous repairs lnterior reflects above average wear with
inoperable equipment, damaged or missing trim and heavily sailed /permanent imperfections on the headliner, carpet, and upholstery. Vehici.e may
have a branded title and un-true mileage. Vehicle will need substantial reconditioning and repair to be made ready for resale. Some existing issues
Fnay be difficult to restore Because individual vehicle condition varies greatly, users of NADAguides.com may need to make independent adjustments
for actual vehicle condition.

Average Trade-ln - The Average Trade-|n values on nadaguides.com are meant to reflect a vehicle in average condition. A vehicle that is mechanically
sound but may require some repairs/servicing to pass all necessary inspections Paint, body and wheel surfaces have moderate imperfections and an
average finish and shine which can be improved with restorative repair; interior reflects some selling and wear in relation to vehicle age, with all
equipment operable or requiring minimal efliort to make operable; Clean title history,' Vehiclc will need a fair degree of reconditioning to be made
ready for resale. Because individual vehicle condition varies greatly, users of nadaguides.com may need to make independent adjustments for actual
vehicle condition

Clean Trade-ln - Clean Trade~|n values reflect a vehicle in clean condition. This means a vehicle with no mechanical defects and passes all necessary
inspections with ease. Paint, body and wheels have minor surface scratching with a high gloss finish and shine. interior reflects minimal selling and
wear with all equipment in complete working order. Vehicle has a clean title history. Vehicle will need minimal reconditioning to be made ready for
resale. Because individual vehicle condition varies greatly, users of NADAguide~s.com may need to make independent adjustments for actual vehicle
condition.

Ci¢an R¢tail - Clean Retail values reflect a vehicle in clean condition. This means a vehicle with no mechanical defects and passes all necessary
inspections with ease. Paint, body and wheels have minor surface scratching with a high gloss finish and shine. interior reflects minimal selling and
wear with all equipment in complete working order. Vehicle has a clean title history. Because individual vehicle condition varies greatly, users of
NADAguides.com may need to make independent adjustments for actual vehicle condition. Note: Vehicles with low mileage that are in exceptionally
good condition and/or include a manufacturer certification can be worth a significantly higher value than the Clean Retail price shown.

9 2019 J.D. Power. All rights reserved o A registered trademark of the National Automobile Dealers Association, under license to J.D. Fower.

ill,q»'a.u I¢"v¥.r muogu|uod.bul l li vol allan l Wuuugw\.ll Ial 361 lvcucl l"~vu°ul~" v vi valuUa/I In n ll t

 

 

PERMANENT GENERAL ASSU RANCE CORPORAT|ON

insurance identification Card(s)

28-FL-3905405
03/‘|5/2018t0 03/15/2019 12:01 A.M.
12 MONTHS

Thank you for allowing Permanent Genera| Companles to service your automobile insurance needsl lf you
have not done so already, sign up today for online account access at www.thegenera|.comlmypolicy. On
our secure website you can check your next payment due date and amount, make a payment, make policy
changes, request lD cards, view transaction history, invoices and morel

Below are your vehicle identification cards. These identification cards are valid only when your policy is in
force. The coverage provided by this policy meets the minimum liability insurance limits prescribed by law.
Fallure to comply may result in assessment of fines, revocation of registration privileges or restriction of

 

 

 

 

 

 

 

 

renewal / issuance of a drivers licensel

 

FLORIDA
AUTOMOBILE INSURANCE IDENTIFICATION CARD

Company: PERMANENT GENERAL ASSURANCE CORPORAT|ON
Po|icy Number: 28-FL-3905405-02999 Effeciive Daie: 03/15/2018
To: 03/15/2019 1 2101 A.M.

[X] Personalln'u Protection Beneils/Pro Dam eLiabill
ixi Bodiiyinjuq'/ liability p°"y ag ry

lnsured: MEL|SSA BRANCH

BOBBY JONES
Year Make Mode| VlN Number
2013 DODG CHARGER SE ZCSCDXBGODH655124
NA|C: 37648

Agency: THE GENEFiAL AUTO iNS SVGS, lNC
(800)280-1466

NoT vAuo Fon Moi=iE THAN oNE YEAR i=noM Ei=i=EcTivE DATE.

 

TH|S CARD MUST BE CARRIED IN THE lNSURED MOTOR
VEH|CLE FOR PRODUCT|DN UPON DEMAND

To report a claim: 1-800-280-1466

When an accident oocuis_ collect the following
information and notify us lmmediately:

o Name and address of each driver, passenger and
witness.

o Name of lnsurance Company and policy number for
each driver/ vehicle involved

Visit our self service webslte:
www.thegeneral.comlmy@licy

Misrepresentation of insurance is a irst degree
misdemeanor.

See policy; damage to a rental car is covered to the
extent shown therein.

 

 

FLORIDA
AUTOMOBILE INSUR.ANCE IDENTIFICATION CARD

Company: PERMANENT GENERAL ASSURANCE COFiPORA'_|'|ON
policy Number: 28-FL-3905405~02999 Effeclive Daie: 03/15/2018
To: 03/15/2019 12:01 A.M.

[X Personal ln'u Protection Beneiits/Pro Darn e|_iabill
ixl Bodiiyiniurl Lrl'abiiiiy percy ag fy

lnsured: MELiSSA BRANCH
BOBBY JONES

Year Make Model VlN Number
2013 DODG CHARGEFi SE ZCSCDXBGODH655124
NA|C: 37648

Agency: THE GENERAL AUTO lNS SVGS, iNC
l (800)280-1466

NOT VALID FOR MORE THAN QNE ¥EAR FROM EFFECTIVE DATE.

 

 

TH|S CARD MUST BE CARR|ED lN THE lNSURED MOTOR
VEH|CLE FOR PRODUCT|ON UPON DEMAND

To report a claim: 1-800-280-1466

When an accident occurs, collect the following
information and notify us lmmediately:

c Name and address of each driver, passenger and
witness

o Name of insurance Company and policy number for
each driver/ vehicle involved.

V'islt our self service website:
www.thegeneral.condmygoiicy

Misrepresentation of insurance is a first degree
misdemeanor.

See policy; damage to a rental car is covered to the
extent shown therein_

 

[DCWFLO 1

 

 

 

 

PERMANENT GENERAL ASSURANCE CORPCRAT|ON

insurance identification Card(s)

28-FL-3905405
03/15/2019 to 03/1 5/2020 12201 A.M.
12 MONTHS

Thank you for allowing Permanent General Companies to service your automobile insurance needsl lf you

have not done so already, sign up today for online account access at www.thegeneral.comlmypolicy. On
our secure website you can check your next payment due date and amount, make a payment, make policy

changes, request iD cards, view transaction history, invoices and morel

Below are your vehicle identification cards. These identification cards are valid only when your policy is in
force. The coverage provided by this policy meets the minimum liability insurance limits prescribed by law.
Failure to comply may result in assessment of fines, revocation of registration privileges or restriction of

 

 

 

 

 

 

 

 

renewal / issuance of a driver’s license.

 

FLORIDA
AUTOMQBILE INSURANCE IDENTIFICATION CARD

Company: PERMANENT GENERAL ASSURANCE CORPORATlON
Policy Number: 28-FL-3905405-02999 Effective Date: 03/15/2019
To: 03/15/2020 12:01 A.l\/l.

[X] Personal|n`u Protection Benefrts/Pro e Dama eLiabili
[X] Bodilylnjury lr.)i,ability p ny g ty

insured: MEL|SSA BRANCH

Year Make Model VlN Number
2013 DODG CHARGER SE ZCSCDXBGODH655124

NA|C: 37648

 

Agency: THE GENERAL AUTO lNS SVCS, lNC
(800)280-1466

NOT VAL|D FOR MORE THAN ONE YEAR FROM EFFECTIVE DATE.

THIS CARD MUST BE CARR|ED IN THE lNSURED MOTOR
VEHICLE FQR PRODUCT|ON UPON DEMAND

To report a claim: 1-800-280-1466

When an accident occurs, collect the following
information and notify us immediately:

» Name and address of each driver, passenger and
witness.

c Name of lnsurance Company and policy number for
each driver / vehicle involved.

Wsit our self service website:
www.thegeneral.com/mygolicy

Misrepresentation of insurance is a first degree
misdemeanor.

See policy', damage to a rental car is covered to the
extent shown therein.

 

 

FLORIDA
AUTCMOBILE INSURANCE IDENTIFICATION CARD

Company: PERMANENT GENERAL ASSURANCE CORPORAT|ON

Po!icy Number: 28-FL-3905405-02999 Effecfive Dafe! 03/15/2019
To: 03/15/2020 12101 A.M.

[X] Personal ln‘u Protection Benetits/Pro e Dama eLiabili
[X] Bodilylnjury liability p ny g ty

lnsured: MEL|SSA BRANCH

Year Make Model VlN Number
2013 DODG CHARGER SE ZCSCDXBGODH655124

NA|C: 37648

Agency: THE GENERAL AUTO lNS SVCS, lNC
(800)280-1466

 

NOT VAL|D FOR MORE THAN ONE YEAR FROM EFFECT|VE DATE.

 

TH|S CARD MUST BE CARR|ED lN THE lNSURED MOTGR
VEH|CLE FOR PRODUCTION UPON DEMAND

To report a claim: 1-800-230-1466

When an accident occurs, collect the following
information and notify us immediately

¢ Name and address of each driver, passenger and
witness.

o Name of lnsurance Company and policy number for
each driver/ vehicle involved.

Visit our self service website:

www,theger_\eral.comlr_rggglicy

Misrepresentation of insurance is a first degree
misdemeanor.

See policy; damage to a rental car is covered to the
extent shown therein.

 

IDCWFL()]

 

 

 

